DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to filing on 08/16/2021.
Claims 1-20 are currently pending and have been considered below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. patent No. 11096245. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 11096245 in view of S2-175739 No-N26 Interworking Procedure, NTT DOCOMO.
Instant claim 1 is broader in scope and thus encompasses the subject of conflicting claim 1. Further, instant claim 1 doesn’t require the ‘detecting a change in a tracking area in which the UE is located within the first Radio Access Technology, RAT, and wherein the registration status of the UE of the second RAT comprises at least one of EPS or 5GMM status information.
In an analogous art, S2-175739 No-N26 Interworking Procedure, discloses detecting a change in a tracking area in which the UE is located within the first Radio Access Technology, RAT, or ‘initiating a registration procedure or a tracking area update , and wherein the registration status of the UE of the second RAT comprises at least one of EPS or 5GMM status information.  See Fig. 4.11.2.2-1 shows a UE registered  in 5GS, and triggers a TAU request (step 3), and the UE sends a TU Request to a new MME via an eNodeB, i.e., 2. TAU Request), when the UE is registered in the first RAT network and a second RAT network (which reads on “transmitting or initiating a tracking area update message or procedure,” and because UE updates the tracking area when the tracking area changes, thus, “when the UE is registered in the first RAT network and a second RAT network” can directly be obtained form the disclosure in 4.11.2.2 and Figure 4.11.2.2-1. Also, in step, 5, and Fig. 4.11.2.2-1 support the MME configured to support 5GS-EPS interworking without N26 procedure, wherein the UE provides  a 4G-GUTI mapped from 5G-GUTI.
 It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of instant application to include detecting a change in a tracking area in which the UE is located within the first Radio Access Technology, RAT, or ‘initiating a registration procedure or tracking update, and wherein the registration status of the UE of the second RAT comprises at least one of EPS or 5GMM status information, as taught by S2-175739 No-N26 Interworking Procedure for the purpose of locating the UE the tracking area has changed for providing continues and accurate communications.
Regarding claim 1, the table below shows that claim 1 of the Patent contains the elements of claim 1 of the instant application, and therefore, is an obvious variant thereof.
Instant Application 17403281
Patent 11096245
1. A method performed by a user equipment (UE) for maintaining service continuity in a wireless communication system, the method comprising:

transmitting a registration request message or a tracking area update (TAU) message to a management entity of a first radio access technology (RAT) network, when the UE is registered in the first RAT network and a second RAT network;

receiving, from the management entity, a registration reject message or a TAU reject message;

and transmitting, to the management entity, a registration message for initial registration or an attach request message including a registration status information of the UE of the second RAT network.
1. A communication method for maintaining service continuity performed by a User Equipment UE, in a wireless communication system, the method comprising:

detecting a change in a tracking area in which the UE is located within a first Radio Access Technology, RAT, wherein the UE is registered in a core network of the first RAT and a core network of a second RAT;

initiating a registration procedure or a tracking area update procedure;

receiving, from a management entity in the core network of the first RAT, a registration reject message or a tracking area update reject message;

and transmitting to the management entity, a registration request message or an attach request message including a registration status information of the UE of the second RAT,

wherein the registration status information of the UE of the second RAT comprises at least one of Evolved Packet System, EPS, Mobility Management, EMM registration status information or 5GMM registration status information.


Instant claim 2 and Patent claim 1 correspond.
Instant claim 3 and Patent claim 2 correspond.
Instant claim 4 and Patent claim 3 correspond.
Instant claim 5 and Patent claim 1 correspond.
Instant claim 6 and Patent claim 1 correspond.
Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent 11096245 in view of S2-175739 No-N26 Interworking Procedure, NTT DOCOMO.
Instant claim 7 is broader in scope and thus encompasses the subject of conflicting claim 5. Further, instant claim 7 doesn’t require the ‘receiving from a UE a change in a tracking area, and wherein the registration status of the UE of the second RAT comprises at least one of EPS or 5GMM status information.’
In an analogous art, S2-175739 No-N26 Interworking Procedure, discloses receiving from a UE a change in a tracking area, RAT, or ‘initiating a registration procedure or a tracking area update, and wherein the registration status of the UE of the second RAT comprises at least one of EPS or 5GMM status information.  See Fig. 4.11.2.2-1 shows a UE registered  in 5GS, and triggers a TAU request (step 3), and the UE sends a TU Request to a new MME via an eNodeB, i.e., 2. TAU Request), when the UE is registered in the first RAT network and a second RAT network (which reads on “transmitting or initiating a tracking area update message or procedure,” and because UE updates the tracking area when the tracking area changes, thus, “when the UE is registered in the first RAT network and a second RAT network” can directly be obtained form the disclosure in 4.11.2.2 and Figure 4.11.2.2-1. Also, in step, 5, and Fig. 4.11.2.2-1 support the MME configured to support 5GS-EPS interworking without N26 procedure, wherein the UE provides  a 4G-GUTI mapped from 5G-GUTI.
 It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of instant application to include detecting a change in a tracking area in which the UE is located within the first Radio Access Technology, RAT, or ‘initiating a registration procedure or tracking update, and wherein the registration status of the UE of the second RAT comprises at least one of EPS or 5GMM status information, as taught by S2-175739 No-N26 Interworking Procedure for the purpose of locating the UE the tracking area has changed for providing continues and accurate communications.
Regarding claim 7, the table below shows that claim 5 of the Patent contains the elements of claim 7 of the instant application, and therefore, is an obvious variant thereof.
Instant Application 17403281
Patent 11096245
5. A communication method performed by a management entity in a core network of a first Radio Access Technology (RAT), the method comprising: receiving, from a User Equipment (UE), a registration request message or a tracking area update message; transmitting, to the UE, a registration reject message or a tracking area update reject message; and receiving, from the UE, a registration message for initial registration or an attach request message including a registration status information of the UE of a second RAT, wherein the registration status information of the UE of the second RAT comprises at least one of Evolved Packet System, EPS, Mobility Management, EMM registration status information or 5GMM registration status information.
7. A method performed by a management entity of a first Radio Access Technology (RAT) network, the method comprising: receiving, by a management entity of the first RAT network, a registration request message or a tracking area update (TAU) message, from a user equipment (UE); transmitting, by the management entity, a registration reject message or a TAU reject message, to the UE; and receiving, by the management entity, a registration message for initial registration or an attach request message including a registration status information of the UE of a second RAT network, from the UE.


Instant claim 8 and Patent claim 5 correspond.
Instant claim 9 and Patent claim 7 correspond.
Instant claim 10 and Patent claim 5 correspond.
Instant claim 11 and Patent claim 5 correspond.
Instant claim 12 and Patent claim 9 correspond.
Instant claim 13 and Patent claim 14 correspond.
Instant claim 14 and Patent claim 13 correspond.
Instant claim 15  and Patent claim 17 correspond.
Instant claim 16 and Patent claim 14 correspond.
Instant claim 17 and Patent claim 14 correspond.
Instant claim 18 and Patent claim 14 correspond.
Instant claim 19 and Patent claim 14 correspond.
Instant claim 20 and Patent claim 18 correspond.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s submission of prior art (S2-175739 No-N26 Interworking Procedures,  NTT DOCOMO, SA WG2 Meeting #122bis, pages 1-14).
Regarding claim 1, S2-175739 No-N26 document discloses a method performed by a user equipment (UE) for maintaining service continuity in a wireless communication system (S2-175739 No-N26 document discloses an interworking procedure without N26 interface, section 4.11.2.2 and Figure 4.11.2.2-1), the method comprising:
transmitting a registration request message or a tracking area update (TAU) message to a management entity of a first radio access technology (RAT) network (Fig. 4.11.2.2-1 shows a UE registered  in 5GS, and triggers a TAU request (step 3), and the UE sends a TU Request to a new MME via an eNodeB, i.e., 2. TAU Request), when the UE is registered in the first RAT network and a second RAT network (which reads on “transmitting or initiating a tracking area update message or procedure,” and because UE updates the tracking area when the tracking area changes, thus, “when the UE is registered in the first RAT network and a second RAT network” can directly be obtained form the disclosure in 4.11.2.2 and Figure 4.11.2.2-1);
receiving, from the management entity, a registration reject message or a TAU reject message (in step 4, the new MME sends a TAU reject message to the UE, which reads, on “receiving, from a management entity [in a core network for the first RAT], a tracking area update reject message,” step 4, “TAU reject”);
and transmitting, to the management entity, a registration message for initial registration or an attach request message including a registration status information of the UE of the second RAT network (in steps 5, 6, the UE sends an Attach Request to the new MME via the eNode B. In step 5, the UE further provides a 4G-GUTI mapped from the 5G-GUTI, which reads on “transmitting to the management entity, an attach request message including a registration status information of the UE of a second RAT network”).
Regarding claim 2, S2-175739 No-N26 document discloses the method of claim 2, wherein the registration status information of the UE of the second RAT network comprises at least one of Evolved Packet System (EPS) Mobility Management (EMM) registration status information, or 5G Generation Mobility Management (5GMM) registration status information (in step, 5, and Fig. 4.11.2.2-1 support the MME configured to support 5GS-EPS interworking without N26 procedure, wherein the UE provides  a 4G-GUTI mapped from 5G-GUTI).  
Regarding claim 3, S2-175739 No-N26 document discloses the method of claim 1, wherein the first RAT network comprises a Long Term Evolution (LTE) network or a New Radio (NR) network (in step, 5, and Fig. 4.11.2.2-1 support the MME configured to support 5GS-EPS interworking without N26 procedure), wherein the second RAT network comprises the LTE network or the NR network (in step, 5, and Fig. 4.11.2.2-1 support the MME configured to support 5GS-EPS interworking without N26 procedure), and wherein the first RAT network and the second RAT network are different (Figure 4.11.2.2-1, step 5 provides 4G-GUTI mapped from 5G-GUTI, thus, two different RAT networks).
Regarding claim 4, S2-175739 No-N26 document discloses the method of claim 3, wherein the management entity comprises an Access and Mobility Management Function (AMF) , if the first RAT network is the NR network, and a Mobility Management Entity (MME), if the first RAT network is the LTE network (in Figure 4.11.2.2-1, the UE is registered in 5GS and triggers a TAU procedure and sends a TAU Request to a new MME via an eNodeB, which indicates a first RAT and second RAT comprising at least one of 3rd Generation LTE or 3GPP New Radio(NR) RAT).  
Regarding claim 5, S2-175739 No-N26 document discloses the method of claim 1, wherein the UE operates in a dual registration mode (section 4.11.2.2, page 3, “UEs operating in dual-registration mode starts the procedure from Step 5.”)
Regarding claim 6, S2-175739 No-N26 document discloses the method of claim 1, further comprising detecting a change of a tracking area within the first RAT network (which reads on “transmitting or initiating a tracking area update message or procedure,” and because UE updates the tracking area when the tracking area changes, thus, “when the UE is registered in the first RAT network and a second RAT network” can directly be obtained form the disclosure in 4.11.2.2 and Figure 4.11.2.2-1).  
Claim 7 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (S2-175739 No-N26 document discloses an interworking procedure without N26 interface, section 4.11.2.2 and Figure 4.11.2.2-1).
Claim 8 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 9 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 10 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 11 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Regarding claim 12, S2-175739 No-N26 document discloses the method of claim 7, further comprising transmitting information indicating not to delete a registration information of the second RAT network, to at least one of a Home Subscriber Server (HSS) or Unified Data Management (UDM) (at step 8, page 3, “If the MME determined that the old node is an AMF based on UE's 4G-GUTI and the MME is configured to support 5GS-EPS interworking without N26 procedure, the MME does not include the "initial attach" indication to the HSS+UDM. The HSS+UDM does not send cancel location to the old AMF.”).  
Claim 13 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (S2-175739 No-N26 document, Figure 4.11.2.2-1, “UE”).
Claim 14 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Regarding claim 15, S2-175739 No-N26 document discloses the UE of claim 14, wherein the EMM registration status information includes at least one of information indicating the UE is not in an EMM-REGISTERED state or information indicating the UE is in the EMM-REGISTERED state, and wherein the 5GMM registration status information includes at least one of information indicating the UE is not in a 5GMM-REGISTERED state or information indicating the UE is in the 5GMM-REGISTERED state (in step 5, “The UE provides 4G-GUTI mapped from 5G-GUTI.” S2-175739 No-N26 document discloses that the UE is registered in the 5G core network and the LTE core network, thus it is known in the art to one skilled in the art that the registration status in 5G comprises the UE is not in a 5GMM registered state and the UE is a 5GMM-registerd state, and the registration status in LTE comprises the UE is not an EMM-Registered state and the UE is in an EMM-Registered state).
Claim 16 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 17 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (S2-175739 No-N26 document, Fig. 4.11.2.2-1 shows a UE registered  in 5GS, and triggers a TAU request (step 3), and the UE sends a TU Request to a new MME via an eNodeB, i.e., 2. TAU Request).
Claim 18 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 19 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 20 contains subject matter similar to claim 12, and thus, is rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644